Citation Nr: 1715795	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1999 to January 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that rating decision, the RO, in pertinent part, granted service connection for GERD, and assigned an initial 10 percent rating effective January 28, 2010.  

In a January 2016 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for GERD.  In August 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's denial of the claim pursuant to a joint motion for remand.  Thus, the appeal is before the Board for readjudication.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's GERD has been manifested by, at worse, persistent recurring heartburn, and regurgitation with one instance of chest pain.

2.  The evidence does not show considerable impairment of health due to GERD.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §4.1, 4.6, 4.20, 4.114, Diagnostic Code (DC) 7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The rating decision on appeal granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while an October 2013, August 2014 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; private treatment notes; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in March 2010 and April 2014.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  The Board notes that the Veteran's last examination for GERD was in April 2014, and VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since the onset of his appeal.  Thus, a new examination is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's service-connected gastroesophageal reflux disease (GERD) is rated as 10 percent disabling under DC 7399-7346 as analogous to hiatal hernia.  See 38 C.F.R. § 4.114, DC 7346 (2016).  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20.  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  
38 C.F.R. § 4.27.  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Thus, DC 7399-7346 indicates an unlisted digestive system condition rated as hiatal hernia.  

Pursuant to Diagnostic Code 7346, a 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  Id.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Analysis 

The Veteran asserts that his service connected GERD is more disabling than reflected in his current 10 percent rating.  Based on a review of the evidence, the Board finds that for the entire appeal period, the Veteran's GERD more nearly approximates the criteria for a 10 percent rating. 

During a March 2010 VA examination, the Veteran reported that his GERD was getting progressively worse.  It manifested by heartburn, chest pain, and regurgitation.  He was taking Nexium at that time, as well as over the counter antacids as needed.  He reported that response to his current treatment was fair.  He reported that the GERD symptoms interfered with his sleep, which affected his concentration.  

An August 2011 treatment note in the Veteran's VA treatment records indicate that prior to starting medication, the Veteran had nightly symptoms.  He described regurgitation and heart burn.  He further reported that six months earlier, he had an episode of reflux that caused him to cough several times.  He reported seeing blood in his phlegm.  He denied hematemesis and there had been no associated weight loss or dysphagia. 

During an April 2014 VA examination, the Veteran reported that his GERD symptoms were persistent and continuous.  The Veteran also reported persistently recurrent epigastric distress, pyrosis, and reflux.  The Veteran reported sleep disturbance occurring four times a year or more.  The Veteran also reported that vomiting episodes occur four times a year or more.  The examination was negative for esophageal stricture, spasm of esophagus, and acquired diverticulum of the esophagus.  The examination showed that the Veteran did not have scars associated with his GERD.  

Regarding functional impact, the Veteran reported that his GERD impacted his ability to work because when his sleep is disturbed, he is tired the following day.  The Veteran did not report any musculoskeletal pain related to his GERD.

Based on the aforementioned evidence, the Board finds that for the appeal period, the Veteran's GERD symptoms more nearly approximate the criteria for a 10 percent rating.  The Veteran experiences persistent recurring heartburn (i.e., pyrosis) and regurgitation.  Additionally, on one occasion, he noted chest pain, which could be interpreted as substernal pain, given the anatomic location of the sternum.  However, the Veteran does not report missing days of work, or such severe symptoms so as to create a disability picture that otherwise demonstrated  considerable impairment of health associated with his GERD.  The treatment records do not demonstrate any significant complaints that would support such a finding.  Indeed, when asked to describe the functional impairment caused by his GERD symptoms, he reported that the sleep disturbance caused him to be tired.  
 
The Board has also carefully considered the Veteran's statements regarding the severity of his symptoms.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, accepting the Veteran's statements as true, the symptoms the Veteran describes do not support the criteria for a rating in excess of 10 percent, as the Veteran's occasional tiredness is not indicative of considerable impairment of health.  As such, the criteria for a 30 percent rating are not met or more nearly approximated.  38 C.F.R. § 4.114, DC 7346.

Regarding the higher ratings, while the Veteran has reported occasional vomiting, which is one symptoms associated with the assignment of a 60 percent rating, the Veteran's other symptoms do not combine to produce severe impairment of health, and the Veteran does not have anemia or material weight loss.  Likewise, the evidence does not show signs of gastrointestinal bleeding manifested by hematemesis or melena.  Thus, a 60 percent rating under DC 7346.  Id.

Lastly, the Veteran does not assert and the evidence does not show that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected GERD.  While he noted some occupational impairment due to being sleepy, the Board finds that his 10 percent rating adequately compensates for the disability picture created by his GERD.  The award of a rating under the schedule acknowledges that there is some occupational impairment.  It is required to be total for a total disability rating based on individual unemployability, and such has not been indicated here.  

In sum, the evidence does not support an initial rating in excess of 10 percent for the Veteran's service connected GERD.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the service-connected GERD is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


